Citation Nr: 1429685	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to           service-connected Reiter's syndrome and/or service-connected gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for diabetes mellitus, type II, including as secondary to sleep apnea and/or service-connected vitamin D deficiency associated with Reiter's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The Board has amended the claims averred to reflect additional theories of secondary service connection, pursuant to 38 C.F.R.                        § 3.310(a), as reflected above on the title page. These avenues of recovery may be duly considered upon remand of this case.

An August 2012 videoconference hearing was held before the undersigned             Acting Veterans Law Judge (VLJ) of the Board. During the hearing, the Veteran waived the opportunity for initial review by the Agency of Original Jurisdiction (AOJ) of evidence submitted earlier that month consisting of medical journal articles, and hence this additional evidence is hereby accepted into the record.            See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.









REMAND

The Board ascertains additional evidentiary development required prior to a disposition of this case on the merits, and deems further VA Compensation and Pension examinations warranted. The Veteran contends in regard to both his claimed sleep apnea and diabetes mellitus that these conditions originated due to an incident of active military service, or otherwise were initially caused by or chronically aggravated by one or more already service-connected disabilities. Moreover, he has provided considerable medical treatise evidence which though not establishing any averred causal relationship indicative of service connection on the facts of this specific case, must be considered by the evaluating VA examiner to the extent to which it bears upon the question of etiology. See Timberlake v. Gober,                          14 Vet. App. 122, 130 (2000); Wallin v. West, 11 Vet. App. 509, 514 (1998).   

Further observed is that there is already of record a March 2010 VA examination and opinion which addressed the averred etiological relationship between claimed diabetes mellitus and service-connected vitamin D deficiency, but not in terms sufficient to resolve the question of secondary service connection. Essentially,              the opinion posited that vitamin D deficiency "was related" to diabetes mellitus,  but that "clinically [the Veteran's] diabetes mellitus is not aggravated right now... there is sufficient evidence to suggest that it can/may in the future."                          The aforementioned does not substantiate actual aggravation of nonservice-connected disability by service-connected disability, only suggest the potentiality of the same. Consequently, VA re-examination based on updated clinical findings               is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent outpatient treatment records from the Providence VA Medical Center (VAMC) and associate them with the claims file, or otherwise associate copies with his Virtual VA   electronic claims folder.

2. Schedule the Veteran for a VA examination by a physician qualified as a sleep specialist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The examiner should then provide an opinion addressing the following inquiries:

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current diagnosed sleep apnea was directly incurred in or is otherwise etiologically related to his active military service, including as a consequence of a documented April 1975 in-service rhinoseptoplasty procedure, as well as taking into consideration              the Veteran's recent assertions that his high blood pressure readings in service were associated with the onset of an underlying sleep apnea.

ii. In the alternative, is it at least as likely as not that the Veteran's sleep apnea is secondarily related to already service-connected disabilities of Reiter's syndrome and/or gastroesophageal reflux disease, taking into consideration both underlying Reiter's syndrome and GERD symptomatology, as well as the medication utilized to treat these conditions. Please indicate both whether sleep apnea was initially caused by one of these service-connected disabilities, and has been chronically aggravated (beyond the natural disease progression) due to    the same.

Please further indicate review of all pertinent medical journal articles and abstracts submitted by the Veteran            in the course of providing the requested opinion.

The examiner should include in the examination report the rationale for (or an explanation of the reasons he or she reached) any opinion expressed.  If the examiner is unable to provide an opinion he or she should explain why.

3. Then schedule the Veteran for a VA endocrinology examination for diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then provide an opinion addressing the following inquiries:

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's 
ii. diabetes mellitus was directly incurred in or is otherwise etiologically related to his active military service, including as a consequence of disruption of circadian rhythms during extended periods of service aboard a submarine.

iii. In the alternative, is it at least as likely as not that the Veteran's diabetes mellitus is secondarily related to the already service-connected disability of vitamin D deficiency (itself associated with Crohn's disease from the underlying Reiter's syndrome), and/or secondarily related to sleep apnea, but only if the underlying sleep apnea has been since adjudicated service-connected. Please indicate both whether diabetes mellitus was initially caused by a service-connected disability, or otherwise has been chronically aggravated (beyond the natural disease progression) due to the same. 

Please also note consideration of the February 2010 medical opinion of Dr. R.P.L., private physician on the dispositive issues of causation in this case.

It is essential that the present VA examiner further expressly indicate review and consideration of the prior March 2010 VA examiner's opinion addressing secondary service connection (notwithstanding that the opinion offered at that time was indeterminate, and posited a relationship between vitamin D deficiency and diabetes mellitus where there was no actual evidence of chronic aggravation of a nonservice-connected disability by a service-connected disability). 

Please further indicate review of all pertinent medical journal articles and abstracts submitted by the Veteran            in the course of providing the requested opinion.

The examiner should include in the examination report the rationale for (or an explanation of the reasons he or she reached) any opinion expressed.  If the examiner is unable to provide an opinion he or she should explain why.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. He is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R.                   § 3.655.


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.                §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


